Allowable Subject Matter
1.         Claims 1-21 are allowed.

This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 11/26/2021]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “a driver/receiver that applies driving signals, each having a frequency corresponding to a resonance frequency of a stylus pen, to the plurality of touch electrodes to resonate the stylus pen, wherein the driving signals include a first driving signal and a second driving signal having different phases and the same frequency” as to claim 1  and “repeating the applying, the receiving, and the calculating a predetermined number of times during a first section; acquiring a final signal amplitude corresponding to each of the plurality of touch electrodes by using the amplitude calculated whenever the calculating is performed; and acquiring touch data by touch of the stylus pen based on the final signal amplitude, wherein the first section includes a second section and a third section different from the second section, and wherein the first driving signal is applied to the plurality of touch electrodes during the second section and the second driving signal is applied to the plurality of touch electrodes during the third section” as to claim 13 . satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).



Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628